DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

             1.	Claims 1-2, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Codos (US 6755518) in view of Mills et al. (US 8172363). 
Codos discloses machine for single-pass digital printing on a glass sheet (The use of the machine for printing on a glass sheet or on a general printing medium is considered just as an intended use of the machine, and such intended use does not carry patentable weight) characterised in that it comprises:
              a.    a support structure (FIG. 1, element 114) comprising means configured for the positioning and automatic securing of a glass sheet during printing (FIG. 1: The sheet 15 is positioned and secured for printing by the belt 120), and means configured for the transport of said glass sheet (FIG. 1, element 120),
              b.    a printing bridge (FIG. 1, element 128) configured to move along the longitudinal "X" axis of the support structure and located on said supporting structure making a pass in the “X” direction above the glass sheet (FIG. 1: The bridge 128 and the sheet 15 relatively moves in direction 2 while the bridge 128 is supported by structure 120), and
FIG. 1, element 125) of the glass sheet, supported by said bridge (FIG. 1, element 128) configured to perform the printing on the glass sheet (FIG. 1, element 15).
Codos however does not teach wherein said digital printing means do not have any relative movement with respect the printing bridge so that the printing bridge moves and prints along the longitudinal “X” axis, and wherein said printing means comprising at least one printing bar, said printing bar comprising successive printing heads, and said successive printing heads of each printing bar being fed by ink of the same colour.
Mills et al. discloses a printing apparatus comprising a print head array (FIGs. 3A and 4, element 34) supported by a printing bridge (FIG. 3A, element 16), wherein the print head array comprising at least one printing bar having successive printing head dies (FIGs. 3A and 4, element 24) being fed by ink of the same colour, and wherein the print head assembly does not move respect to the printing bridge (FIGs. 3A and 4).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the serial-type printhead in Codos’ printing apparatus to be a full-width print head array to achieve high printing resolution without scarifying print speed as taught by Mills et al. (column 1, lines 49-52). Furthermore, such modification would produce a printing apparatus to have Codos’ printing bridge, carrying Mills’ printhead array, to move such printhead array to perform printing in the movement direction across the stationary printing sheet.
Regarding to claims 4-5: charaterised in that said digital printing step occurs simultaneously with a step of drying the ink by emitting radiation for drying the ink (Codos: FIG. 1, element 124), and characterized in that it further comprises a step of final tempering for the vitrification of the ink (Codos: FIG. 1, element 126).
Response to Arguments
09/27/2021 have been fully considered but they are not persuasive. Please see the rejection above for explanations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853